By the Court, Rhodes, J.:
The uniform construction of the Homestead Act of this State has been, that a homestead cannot be carved out of land held in joint tenancy or tenancy in common. (Elias v. Verdugo, 27 Cal. 418 ; Wolf v. Fleischacker, 5 Cal. 244; Reynolds v. Pixley, 6 Cal. 167; Giblin v. Jordan, 6 Cal. 417; Kellersberger v. Copp, 6 Cal. 565.)
At the time Brophy filed his declaration of homestead, he held the legal title to the undivided seventeen eighteenths of the premises, and the title to the remaining eighteenth was in another person. The plaintiffs contend that the doctrine of the cases above cited has no application where the tenant in common is in the adverse possession of the land which he claims to hold as bis homestead, or where he alone is in the actual possession. The facts necessary to raise the question in respect to the alleged adverse possession are wanting in this case. There is no proof of the adverse possession of Brophy. His entry under the deed executed to him, and his belief at the time that the deed conveyed the entire title, followed by his exclusive actual possession up to the time of the filing of his declaration, did not amount to an ouster of his co-tenant. As between tenants in common, adverse possession begins with an actual ouster. Nothing short of an actual ouster will sever the unity of possession.
*484Brophy’s actual possession did not impair the right of his co-tenant, for under the fundamental rule of the relation, his possession was prima facie the possession of his co-tenant. While the co-tenant possessed the right to enter upon and enjoy the common land, it was impossible for Brophy to acquire a homestead in the "whole or any part of it, for that, if permitted, would destroy the tenancy in common in the land thus taken.
The plaintiffs cannot maintain the position that they hold the equitable title to the one eighteenth in question, for in their complaint they rely upon the legal title to the whole premises, without claiming the equitable title to any portion thereof; and- besides this, the evidence fails to show that Brophy or they acquired the equitable title to the undivided eighteenth.
Judgment affirmed.
Mr. Justice Shatter did not express any opinion.